Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
The drawings are objected to because, inter alia, the drawings are inconsistent with the specification (37 CFR 1.121(e)).  For example, the specification describes that the holding part 120 is made of an elastic material such as elastomer (e.g., rubber) as seen in Pub. No. US 20220306236 (Pub.’236) of this application at ¶ 148.  However, FIG. 6 shows that the part 120 is made of a metal in accordance with conventional meaning of drawing symbols for draftsperson shown in MPEP § 608.02(IX).  See also 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The disclosure is objected to because of the informalities such as listed below:
a.	The specification is inconsistent with the drawings.  See 37 CFR 1.121(e).  For example, the specification describes: “As seen in FIG. 10, the operating device further comprises circuitry 150” as seen in Pub.’236 at ¶ 171.  However, FIG. 10 does not show reference character “150”; and/or
b.	The Brief Description of the Drawings should describe the section line upon which a sectional view such as FIG. 14, 28, 29 or 36 is taken.  Please see MPEP § 608.01(f).  	   
Appropriate correction is required.
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 14-16 are objected to because of the informalities such as typographical or grammatical error(s).  For example, the term “circuitry” in line 2 of claim 14 should have been changed to “a circuitry.”  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test 
will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “accommodation structure” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a reference plane” in claim 9 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of “reference plane” is, e.g., “an infinite plane that serves as a guide for drawing lines and geometry” as seen in common dictionaries or websites such as Microsoft Bing and Publication “Different between Reference Planes and Reference Lines- Revit” cited.  On the other hand, Applicant defined “reference plane” in the specification (Pub.’236 ¶ 165) as follows:
The insertion hole 142 defines an insertion opening 144. The insertion opening 144 faces the reference plane RP intersecting with the pivot axis A1. The insertion opening 144 faces toward the reference plane RP. The reference plane RP is defined to be perpendicular to the pivot axis A1. However, the reference plane RP can be inclined relative to the pivot axis A1 if needed and/or desired.  (Emphases added)

Thus, as shown in, e.g., Applicant’s FIG. 8, there are numerous reference planes RP that are perpendicular or inclined relative to the pivot axis A1. Whether a particular reference plane is covered by the claim would depend upon unrestrained, subjective opinion or determination of a particular individual purported to be practicing the invention to select one reference plane among a full spectrum of possible reference planes.  In other words, the term “a reference plane” is indefinite because there is no objective standard to define the claimed reference plane.  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 5-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shipman et al. (US 20150284049 cited in the Information Disclosure Statement filed on April 19, 2021) in view of Tasoniero (US 20200010150 that has the effective filing date (EFD) of July 2, 2019, i.e., before the EFD of March 25, 2021 of this application).
Claim 1
Shipman teaches an operating device (30, ¶ 31 et seq.) for a human-powered vehicle,
comprising: a base member (32, FIGS. 17, 20-21) extending in a longitudinal direction (see direction D1 shown in FIGS. 17 and 19 of Appendix (Ap.) similarly to Applicant’s longitudinal direction D1 shown in Applicant’s FIG. 1) and including a first end portion (Ap.) configured to be coupled to handlebar (40, FIG. 6), and a second end portion (Ap.) opposite to the first end portion (Ap.) in the longitudinal direction; and an electric communication port (55, 55A, 55B, FIGS. 6, 17, 19-20, ¶ 42; 150, FIG. 21, ¶ 71) configured to be electrically connected to a connector (148, FIG. 19, ¶ 71; 146, FIGS. 20-21, ¶ 71) of an electric cable (96), the electric communication port (55, 55A, 55B, 150) being closer to the first end portion (Ap.) than the second end portion (Ap.) in the longitudinal direction.
	 In summary, Shipman teaches the invention as claimed except that Shipman’s electric port is closer to the first end portion instead of the second end portion. 
Tasoniero teaches the electric communication port (at 31L or 31R in FIGS. 2-3) for the electric cable (37 or 37’) being provided closer to the second end portion (at 66c in FIG. 3) than the first end portion (at 65 in FIG. 3) in order to, inter alia, allow easy operation even when the cyclist rides by gripping the support body/base member (21L or 21R).  Ibid. ¶ 12.
 	It would have been obvious to the PHOSITA before the EFD of the application to rearrange Shipman’s electric communication port to be closer to the second end portion of Shipman in order to, inter alia, allow easy operation even when the cyclist rides by gripping Shipman’s base member as taught or suggested by Tasoniero. The rearrangement of Shipman’s electric communication port would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.” KSR at 1739. See also legal precedent
regarding rearrangement of parts in MPEP § 2144.04.
	Claim 2
	Tasoniero’s electric communication port (at 31L or 31R in FIGS. 2-3) is provided at the second end portion.
	Claim 5
Shipman’s electric communication port (55, 55A, 55B, 150) includes an insertion hole (e.g., at 150 in FIG. 19) extending in a port insertion direction (D7 in FIGS. 17, 19 in Ap.), and the port insertion direction (D7 in, e.g., FIG. 19 in Ap.) is different from the longitudinal direction (D1 in FIGS. 17, 19 in Ap.).
Claim 6
Please see claims 1 and 5 above.  Further, note that Shipman’s electric communication port (55, 55A, 55B, 150) is provided non-movably relative to the base member (32) as seen in, e.g., FIGS. 17-21.
Claim 7
The port insertion direction (D7 in Ap.) is non-parallel to the longitudinal direction (D1 in Ap.) as seen in, e.g., FIGS. 17-21.
Claim 10
Shipman further teaches an operating member (36) pivotally coupled to the base member (32) about a pivot axis (44, e.g., FIGS. 6-10, 12 and 21; ¶¶ 33, 38, 44), wherein the electric communication port (55, 55A, 55B, 150) is provided above the pivot axis (44) as viewed along the pivot axis (44) in a mounting state where the first end portion (Ap.) is coupled to the handlebar (40) as seen in, e.g., FIGS. 6, 12 and 21.
	Claim 11
	Shipman’s base member (32) includes a first lateral surface (see, e.g., FIG. 21 in Ap.) and a second lateral surface (e.g., FIG. 21 in Ap.) provided on a reverse side of the first lateral surface, and the electric communication port (55, 55A, 55B, 150) is provided in at least one of the first and second lateral surfaces (e.g., FIG. 21 in Ap.).
	Claim 12
	Shipman teaches an operating member (36) pivotally coupled to the base member (32) about a pivot axis (44, FIGS. 6, 9, 12, 21; ¶¶ 33, 38, 44), wherein the base member (32) includes an accommodating structure (57; e.g., FIGS. 6, 17; ¶¶ 40, 71) configured to accommodate a power supply (130, FIGS. 17-18, ¶ 40), and the electric communication port (150, FIG. 21) is closer to the accommodating structure (57, FIG. 17) than the pivot axis (44, FIG. 21) as viewed along the pivot axis (44) as seen, e.g., in FIG. 21.
	Claim 13
Shipman’s accommodating structure (57, FIGS. 6, 17) includes a power-supply accommodating space (i.e., the space for a battery holder 142 as seen in, e.g., FIGS. 17-18 in Ap.) in which the power supply (130) is to be provided, and the electric communication port (150) is closer to the power-supply accommodating space (Ap.) than the pivot axis (44, FIG. 21) as viewed along the pivot axis (44) as seen in, e.g., FIG. 21.
	Claim 14
Shipman further teaches a circuitry (see “electrical circuitry” in ¶ 42) electrically connected to the electric communication port (55, 55A, 55B, 150).
Claim 15
	Shipman‘s circuitry includes a substrate (144, FIG. 17, ¶ 70) provided to the first end
portion (Ap.). 	In other words, Shipman teaches the invention substantially as claimed.  However
Shipman’s substrate (144) is provided to the first end portion instead of the second end portion.
Tasoniero teaches the substrate (66c, 66c’; FIGS. 2-3; ¶¶ 109-112, 145-148) being provided to the second end portion in order to, inter alia, allow easy operation even when the cyclist rides by gripping the support body/base member (21L or 21R).  Ibid. ¶ 12.
 	It would have been obvious to the PHOSITA before the EFD of the application to rearrange Shipman’s substrate to the second end portion of Shipman in order to, inter alia, allow easy operation even when the cyclist rides by gripping Shipman’s base member as taught or suggested by Tasoniero.  Please see KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.
	Claim 16
Shipman teaches a wire (of the electric cable 96 as seen in Ap., id ¶ 51) configured to electrically connect the electric communication port (55, 55A, 55B, 150) to the substrate (144), wherein the wire (Ap.) is provided in the base member (32) as seen in FIGS. 17, 19-20.
Claim 17
Shipman’s second end portion (Ap.) includes a pommel portion (Ap.), and the electric communication port (55, 55A, 55B, 150) is closer to the first end portion (Ap.) than the pommel portion (Ap.) in the longitudinal direction (D1 in Ap.).
	Claim 18
Shipman’s base member (32) includes a grip portion (Ap.) provided between the first and second end portions (Ap.) in the longitudinal direction (D1 in Ap.).  In summary, Shipman teaches the invention as claimed except that Shipman’s electric port is closer to the first end portion instead of the second end portion. 
Tasoniero teaches the electric communication port (at 31L or 31R in FIGS. 2-3) for the
electric cable (37 or 37’) being provided closer to the pommel portion (at 66c in FIGS. 2-3) than the first end portion (at 65 in FIG. 3) in order to, inter alia, allow easy operation even when the cyclist rides by gripping the support body/base member (21L or 21R).  Ibid. ¶ 12.
 	It would have been obvious to the PHOSITA before the EFD of the application to rearrange Shipman’s electric communication port to be closer to the pommel portion of Shipman in order to, inter alia, allow easy operation even when the cyclist rides by gripping Shipman’s base member as taught or suggested by Tasoniero. See KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.
4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shipman in view of Komada (US 20180141611) and further in view of Tasoniero.
Claim 3
Shipman teaches an operating device (30) for a human-powered vehicle, comprising: a base member (32) extending in a longitudinal direction and including a first end portion (Ap.) configured to be coupled to a handlebar (40), and a second end portion (Ap.) opposite to the first end portion (Ap.) in the longitudinal direction; and an electric communication port (55, 55A, 55B, 150) configured to be electrically connected to a connector (148, 146) of an electric cable (96), and a hydraulic unit (not shown) for a hydraulic brakes as seen in ¶ 42.  As noted, the hydraulic unit for hydraulic brakes is conventional or well known as evidenced by, e.g., the prior art cited in the record.  See MPEP § 2144.03.   
In summary, Shipman teaches the invention substantially as claimed.  However, Shipman does not explicitly teach: (a) a hydraulic unit including a cylinder bore and a piston movably provided in the cylinder bore; and (b) the electric communication port being closer to the second
end portion than at least one of the cylinder bore and the piston.
Komada teaches a hydraulic unit (¶¶ 50, 52) including a cylinder bore (32, FIG. 4, ¶ 87 et seq.) and a piston (34, FIG. 4, ¶ 87) movably provided in the cylinder bore (32) in order to operate the hydraulic brakes (BC1, FIG. 2, ¶ 75).
Tasoniero teaches the electric communication port (at 31L or 31R in FIGS. 2-3) for the electric cable (37 or 37’) being provided at the second end portion (66c in FIG. 3) in order to, inter alia, allow easy operation even when the cyclist rides by gripping the support body/base member (21L or 21R).  Ibid. ¶ 12.
It would have been obvious to the PHOSITA before the EFD of the application:
a.	To form the hydraulic unit including the cylinder bore and the piston movably provided in the cylinder bore in order to operate Shipman’s hydraulic brakes as taught or suggested by Komada; and 
b.	To rearrange Shipman’s electric communication port to be at the second end portion of Shipman in order to allow easy operation even when the cyclist rides by gripping Shipman’s base member as taught or suggested by Tasoniero.
When the PHOSITA forms the hydraulic unit including the cylinder bore and the piston as taught or suggested by Komada and rearrange the electric communication port as taught or suggested by Tasoniero in Shipman’s operating device, the electric communication port is closer to the second end than at least one of the cylinder bore and the piston as implicitly shown in Komada’s FIG. 4.  
Claim 4
Komada’s hydraulic unit includes a hydraulic chamber (46, FIG. 4, ¶ 89) defined by the
cylinder bore (32) and the piston (34), and a reservoir chamber (60, FIG. 4, ¶ 93) configured to be in communication with the hydraulic chamber (46).
When the PHOSITA modifies Shipman’s operating device as taught or suggested by Komada and Tasoniero in Shipman’s device, the electric communication port is closer to the second end than at least one of the hydraulic chamber and the reservoir chamber as implicitly shown in Komada’s FIG. 4.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9, as best understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shipman.
35 U.S.C. 102(a)(1)
Shipman teaches an operating device (30) for a human-powered vehicle, comprising: 
a base member (32) extending in a longitudinal direction (D1 in Ap.) and including a first end portion (Ap.) configured to be coupled to a handlebar (40), and a second end portion (Ap.) opposite to the first end portion (Ap.) in the longitudinal direction (D1 in Ap.); 
an operating member (36) pivotally coupled to the base member (32) about a pivot axis (44); and
an electric communication port (55, 55A, 55B, 150) configured to be electrically connected to a connector (148, 146) of an electric cable (96), the electric communication port including an insertion hole (e.g., at 5 in FIG. 17 or 150 in FIGS. 19-20, see Ap.) defining an insertion opening (at 5 in FIG. 17 or 150 in FIGS. 19 and 21, see Ap.), the insertion opening (Ap.) facing a reference plane (see, e.g., the reference plane RP in FIG. 17 in Ap.) inherently intersecting with the pivot axis (44).
As noted from Shipman’s FIG. 17 or 21, when the PHOSITA selects the reference plane (RP in, e.g., FIG. 17 in Ap.) which is inclined relative to the pivot axis (44) of Shipman as defined by the Applicant (Pub.’236 ¶ 165), FIG. 17 or 21 of Shipman shows that the reference plane inherently intersects with the pivot axis (44).  In fact, the reference plane (RP in Ap.) and the plane of the pivot axis (44) are non-parallel to each other.  Thus, they “will intersect (cross over) each other somewhere” as evidenced by common knowledge from, e.g., the answer to the question “Do two non-parallel planes intersect each other” in Microsoft Bing cited.  Therefore, claim 9 is anticipated by Shipman because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Shipman. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.
 35 U.S.C. 103
	Assuming arguendo that Shipman does not inherently teach the reference plane intersecting with the pivot axis, the following rejection takes place.
Shipman teaches the invention as claimed except the intersecting of the reference plane and the pivot axis as seen in, e.g., FIGS. 17 and 21 in Ap.  It would have been obvious to the PHOSITA before the EFD of the application to rearrange Shipman’s reference plane such that the reference plane intersects with Shipman’s pivot axis because shifting the position of the reference plane would not have modified the operation of Shipman’s device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) cited in MPEP § 2144.04.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions
of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17213129 (Appl.’129) published as Pub. No. US 20220306231. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12 and 13 of this application and claim 1 of Appl.’129 claim common elements such as a base member (12), an operating member (28), an accommodating structure (50), and a power-supply accommodating space (52) as seen in, e.g., FIGS. 1-2 and 6-8.  Thus, claims 1, 12 and 13 of this application would have been either anticipated by, or would have been obvious over the reference claim 1 of Appl.’129 since the claimed elements recited in claims 1, 12 and 13 of this application are implicitly or explicitly taught or claimed in claim 1 of Appl.’129 or vice versa.  See, e.g., In re Griswold 150 USPQ 804 (CCPA 1966) and AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014) cited in MPEP § 804.02.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Indication of Allowable Subject Matter
1.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a)	Komada et al. (US 20190372279) teaches an electric cable (12) and a connector (14, 66).  Ibid. ¶ 63 et seq.; and (b) Nichols (US 20200283095) teaches a wire (130, FIG. 2) and a connector (236).  Ibid. ¶ 52 et seq.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656